Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 22, 1996, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was suspended from his employment as a police officer as a result of being convicted upon his plea of guilty of the crime of criminal possession of a forged instrument in the third degree. Substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant’s criminal conviction constitutes disqualifying misconduct (see, Matter of Cerasuolo [New York City Dept. of Correction—Hudacs], 205 AD2d 827; Matter of Rose [New York City Dept. of Social Servs.—Hudacs], 190 AD2d 926) and that the recoverable overpayment was properly assessed (see, Labor Law § 597 [3], [4]). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.